
QuickLinks -- Click here to rapidly navigate through this document

AMENDED AND RESTATED AGREEMENT FOR
TECHNOLOGY TRANSFER, MANUFACTURE,
DISTRIBUTION AND AFFECTING PATENT,
TRADEMARK AND COPYRIGHTS

(Sovereign Nations)

DIGIDEAL CORPORATION
AND
PDS FINANCIAL

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
   
1.   Parties   1
2.
 
Background
 
1
3.
 
Definitions and Subject Matter
 
2
4.
 
Objectives
 
4
5.
 
Scope of Rights Limited to Specified Designated Products
 
4
6.
 
Grant of Exclusive Rights
 
4
7.
 
Agreement to Transfer Rights
 
5
8.
 
Subject Matter Under Obligation To Transfer
 
5
9.
 
Option to Repurchase Rights
 
6
10.
 
Reservation of Rights
 
6
11.
 
Geographical Scope of this Agreement
 
6
12.
 
RESERVED
 
6
13.
 
License Fees
 
7
14.
 
Granting of Subordinate Rights
 
7
15.
 
Grant of Trademark License
 
8
16.
 
Geographical Scope of Trademark License
 
8
17.
 
License to Sublicense Trademarks
 
8
18.
 
Quality Control Involving Trademarks
 
9
19.
 
Marking of Trademarks and No Re-Branding
 
9
20.
 
License of Copyright Works
 
10
21.
 
Prototype
 
10
22.
 
Transfer of Support Documentation
 
10
23.
 
Commercial Production of Designated Product
 
10
24.
 
Components Used in Production of Designated Product
 
10
25.
 
Costs of Production for Designated Product
 
11
26.
 
Installation and Setup of Designated Product
 
11
27.
 
Initial Charges
 
11
28.
 
Revenue from Rentals and Sales
 
11
29.
 
Handling of Revenue from Designated Products
 
12
30.
 
Reporting of Revenue and Designated Products
 
12
31.
 
Other Types of Revenue
 
13
32.
 
Ownership of Designated Product
 
13

i

--------------------------------------------------------------------------------


33.
 
Currency and Money
 
13
34.
 
Accounting Audits
 
13
35.
 
SaIes Versus Rentals
 
14
36.
 
Sublicensing
 
14
37.
 
Certifying and Licensing of Designated Products
 
15
38.
 
Licensing With Gaming Commissions
 
15
39.
 
Installation, Servicing and Maintenance of Designated Product
 
16
40.
 
Technical Support and Reimbursement for Expenses
 
16
41.
 
Confidentiality of Disclosure and Designated Technology
 
17
42.
 
RESERVED
 
17
43.
 
RESERVED
 
17
44.
 
Patent Applications
 
17
45.
 
Registration of License
 
18
46.
 
Minimum Performance by PDS Financial
 
18
47.
 
Improvements and Developments in Designated Technology
 
19
48.
 
Employee Invention Agreements
 
19
49.
 
Marking of Products Embodying Patent Rights and Copyrights
 
19
50.
 
Assignment and Ownership
 
20
51.
 
Warranties of DigiDeal
 
20
52.
 
Disclaimer of Warranties by DigiDeal
 
20
53.
 
Warranties of PDS Financial
 
20
54.
 
Disclaimer of Warranties by PDS Financial
 
20
55.
 
Enforcement of Patent and Other Exclusive Rights Against Infringers
 
21
56.
 
Notification of Infringement
 
21
57.
 
Claims From Third Parties
 
21
58.
 
Covenants Not To Compete
 
22
59.
 
Compliance with Export of Technology and Other Laws
 
23
60.
 
Conversion To Non-Exclusive
 
23
61.
 
Effect of Conversion
 
24
62.
 
Termination by DigiDeal
 
24
63.
 
Effect of Termination by DigiDeal
 
24
64.
 
Termination by PDS Financial
 
25
65.
 
Effect of Termination by PDS Financial
 
25
66.
 
Modification of Agreement
 
25

ii

--------------------------------------------------------------------------------


67.
 
No Waiver
 
26
68.
 
Severability
 
26
69.
 
Force Majeure
 
26
70.
 
Applicable Law
 
26
71.
 
Jurisdiction and Venue
 
26
72.
 
Notices
 
26
73.
 
Relationship of the Parties
 
26
74.
 
Attorney's Fees
 
26
75.
 
Integration, Entire Agreement
 
27
76.
 
Counterpart Original Agreements
 
27
77.
 
Effective Date of Agreement and Term of Agreement
 
27
78.
 
Arbitration
 
27
79.
 
Execution by DigiDeal—DigiDeal Corporation
 
28
80.
 
Execution by PDS Financial—PDS Financial
 
29
81.
 
Appendix A—Designated Trademarks
 
30
82.
 
Appendix B—Exemplary Mortgage
 
31

iii

--------------------------------------------------------------------------------



 
   
   
   
   
   
1.   PARTIES         1.1   This Agreement, effective August 31, 1999, is made by
and between:         (a)   DIGIDEAL CORPORATION, a Nevada corporation, whose
business address is 811 South Sixth Street, Las Vegas, NV 89101, (hereinafter
referred to as "DIGIDEAL" for convenience)- and,         (b)   PDS FINANCIAL
CORPORATION, a corporation organized under the laws of Minnesota, and its
subsidiaries and affiliates, whose address is 6171 McLeod Drive, Las Vegas, NV
89120-4048, (collectively hereinafter referred to as "PDS FINANCIAL" for
convenience).
2.
 
BACKGROUND
 
      2.1   DIGIDEAL has acquired and has developed improved technology directed
to apparatuses and methods for playing live participant table card games using
automated electronic table card game systems with electronic card displays for
multiple participants. DIGIDEAL has devoted substantial time, effort and money
to that development and now intends to transfer technology to PDS FINANCIAL.
This transfer of technology is intended to facilitate and authorize PDS
FINANCIAL to additionally develop the planned product, to bring the planned
product to commercialization, and allow manufacture of the planned product.    
2.2   As a result of DIGIDEAL's activities it now owns certain technology,
including patent application rights, copyrights, trademarks, trade secrets,
knowhow and other proprietary information relating to such technology.     2.3  
PDS FINANCIAL is involved with and interested in manufacturing and promoting
equipment and games used in the gaming industry. PDS FINANCIAL desires to
acquire rights in the technology developed by or for DIGIDEAL and to
manufacture, distribute, sell, lease, use, service, and promote products
utilizing such technology, or license or sublicense others to do so.     2.4  
It is the intent of the parties to provide for a business relationship wherein
DIGIDEAL will be supplying technology, proprietary rights, and will be supplying
non-gaming device components to be used by PDS FINANCIAL. It is also the intent
of the parties that PDS FINANCIAL will be manufacturing and assembling the
systems. PDS FINANCIAL also will be programming the software, which will be used
as part of the systems and which will control operation of the systems. PDS
FINANCIAL will thus be controlling the manufacture of the systems and
controlling the distribution of the systems to the gaming industry by either
renting the systems or selling them to casinos or other users.     2.5   It is
also the intent of the parties to provide for transfer of technology from
DIGIDEAL to PDS FINANCIAL to facilitate the manufacture, assembly and
programming of the gaming systems. This will enhance development and aid in
focused control of the finished product and software by PDS FINANCIALto better
serve the industry and provide security in the production of the finished
product. To this end, various technical developments will be confidentially
disclosed to PDS FINANCIAL, and there will be a transfer of patent and
copyrights for the inventions and software associated with the technology being
transferred and used in the systems, which will be produced and distributed by
PDS FINANCIAL.     2.6   In consideration of the premises, covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto have agreed to the terms and conditions provided in this
Agreement. ***  Confidential treatment requested pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

Page 1 of 31

--------------------------------------------------------------------------------


3.
 
DEFINITIONS AND SUBJECT MATTER     3.1   Original Patent Application—DIGIDEAL is
the owner of all right, title, and interest in certain inventions described in a
U.S. Patent Application Serial No. 09/041,373 entitled "Automated System For
Playing Live Casino Table Games Having Tabletop Changeable Playing Card Displays
and Play Monitoring Security Features", filed March 11, 1998. Such patent
application shall be referred to as the original patent application.     3.2  
First C-I-P Patent Application—DIGIDEAL is also the owner of all right, title,
and interest in certain inventions described in a U.S. Patent Application Serial
No. 09/159,813 entitled "Automated System For Playing Live Casino Table Games
Having Tabletop Changeable Playing Card Displays and Play Monitoring Security
Features", filed September 23, 1998. Such patent application shall be referred
to as the first C-I-P patent application. The first C-I-P patent application
also includes a related Patent Cooperation Treaty, application serial No.
PCT/US99/05361, filed March 11, 1999 of the same title and disclosure as the
first C-I-P patent application.     3.3   Second C-I-P Patent
Application—DIGIDEAL is also the owner of all right, title, and interest in
certain inventions described in a U.S. Patent Application Serial No. 09/301,267
entitled "Automated System For Playing Live Casino Table Games Having Tabletop
Changeable Playing Card Displays and Play Monitoring Security Features", filed
April 27, 1999. Such patent application shall be referred to as the second C-I-P
patent application. The Second C-I-P patent application also includes a related
Patent Cooperation Treaty, Application Serial No. PCT/US99/22192, filed
September 23, 1999 of same title and disclosure as the Second C-I-P patent
application.     3.4   Ancillary Patent Application—DIGIDEAL is also the owner
by assignment of all right, title, and interest in certain inventions described
in a U.S. Patent Application Serial No. 09/215,391 filed December 18, 1998
entitled "Method of Playing Blackjack with a Side Wager". Such patent
application and any resulting continuations or divisional are referred to herein
as the ancillary patent application.     3.5   The Inventions—The term "The
Inventions" (both capitalized) will include those inventions described in the
original patent application and the ancillary patent application. The Inventions
shall also include those inventions, which are disclosed in said original patent
application, the ancillary patent application and the first and second C-I-P
applications, whether there are claims in such patent applications when filed,
or if such patent applications are later amended to include such claims. The
Inventions shall also include inventions which are the subject of any further
patent application or patent applications which are either a continuation or
divisional patent application based upon the original patent application, the
ancillary patent application or said C-I-P applications, which lawfully claims
patent rights which have a valid claim or right to claim priority based upon the
original patent application, the ancillary patent application or said C-I-P
applications. Any subsequent continuation-in-part applications filed based upon
said original patent application or the ancillary patent application will be
considered part of The Inventions to the extent of any patent claims contained
therein are issued as a patent from a subsequent continuation-in-part
application and are supportable upon the original disclosures of the original
patent application, ancillary patent application or the first and second C-I-P
applications, or to the extent of the issued patent claims based upon such
subsequent continuation-inpart application have a scope which falls within the
scope of any other patent claim covering The Inventions which is supportable
upon the disclosure of the original patent application, the ancillary patent
application, or first or second C-I-P applications.     3.6   The Inventions,
Additional Aspects         (a)   The Inventions also includes improvements as
specifically provided for in part 47.

Page 2 of 31

--------------------------------------------------------------------------------

        (b)   The Inventions also includes any inventions included in any patent
application filed on Designated Technology as defined hereinafter.     3.7   The
Patents—The original patent application, any patents resulting from said
original patent application either directly or indirectly, and any other patent
applications or patents granted on The Inventions will be referred to herein as
"The Patents".     3.8   The Patent Rights—The term "Patent Rights" (both
capitalized) shall refer to any patent rights on The Inventions which issue in
patents which have legal effect within the Designated Territories.     3.9  
Designated Technology—In addition to the technical information contained in The
Patents, other related technical and business information have also been
developed by DIGIDEAL generally relating to The Inventions described in the
above-referenced patent applications and prototypes and subsequent designs
developed since the filing of the original patent application. Exclusive rights
under the laws of trade secrets and know-how protect much or all of such
proprietary information. The Inventions, all Patent Rights which may be granted
thereon, and related trade secrets, know-how and other proprietary information
are under this Agreement and are hereinafter referred to for convenience and
brevity as "Designated Technology".     3.10   Designated Technology
Rights—DIGIDEAL has exclusive property rights or claims to exclusive property
rights under the laws of the United States and foreign countries in such
Designated Technology including potential patent rights (Patent Rights),
copyrights (The Copyrights), trade secret rights, know-how rights and technical
information rights. Such exclusive rights shall herein be referred to
collectively as the Designated Technology Rights.     3.11   The Copyright
Works—DIGIDEAL may provide or hereafter develop, in-full or in-part, works in
which copyrights exists. These works shall be referred to as "The Copyright
Works" and may include certain writings, computer software, business plans,
technical descriptions, drawings, graphical works, promotional materials,
writings, videos, sound recordings and/or other works produced by or for
DIGIDEAL which relate to the Designated Technology and the business related
thereto. Such works are also under this Agreement and are hereinafter referred
to as "The Copyright Works". The subject matter considered within The Copyright
Works may include proprietary, trade secret or know-how information which fall
within the definition of Designated Technology. Additionally, there may be works
within The Copyright Works which exist for the written, graphic or other
expression which is legally and conceptually separable from the technological
content being expressed. Such expressions are protected under The Copyrights
associated with The Copyright Works, and The Copyrights associated therewith may
outlive any other exclusive rights in the Designated Technology.     3.12   The
Copyrights—The copyrights attendant to The Copyright Works shall herein be
referred to as "The Copyrights" (both capitalized).     3.13   Designated
Trademarks—DIGIDEAL further desires to grant rights in certain trademarks, which
may be created for use in connection with the Designated Technology and which
are more particularly described on Appendix A to this Agreement. Any such
trademarks are agreed by the parties to be considered under this Agreement, and
herein referred to as "Designated Trademarks". Further trademarks may be added
to the subject matter of Designated Trademarks through written Trademark Addenda
submitted by DIGIDEAL and accepted by PDS FINANCIAL.     3.14   Designated
Trademark Rights—The rights associated with such Designated Trademarks are the
"Designated Trademark Rights".

Page 3 of 31

--------------------------------------------------------------------------------

    3.15   Designated Products—Products which use the Designated Technology are
herein referred to as "Designated Products". Use of the Designated Technology
for purposes of this definition shall include products which incorporate designs
which are based on the Designated Technology, products which use any processes
included in the Designated Technology, and products which are produced using any
new production processes included in the Designated Technology.     3.16  
Designated Territory—Part 11 defines the term Designated Territory as used in
this Agreement.
4.
 
OBJECTIVES
 
      4.1   PDS FINANCIAL—PDS FINANCIAL wishes to obtain Designated Technology,
including proprietary information embodying and describing the Designated
Technology and to obtain and/or license rights under The Patents, Designated
Technology Rights, The Copyrights and Designated Trademark Rights for purposes
of conducting business using such Designated Technology, The Copyrights and
Designated Trademarks. With regard to licensed rights, PDS FINANCIAL also
desires to obtain authority to sublicense others who will participate in the
distribution of the Designated Product.     4.2   DIGIDEAL—DIGIDEAL wishes to
transfer technology to PDS FINANCIAL and gain revenue from the commercialization
of Designated Products.
5.
 
SCOPE OF RIGHTS LIMITED TO SPECIFIED DESIGNATED PRODUCTS     5.1   The rights
granted to PDS FINANCIAL hereunder shall only apply to Designated Products which
are included within the following definition, or as otherwise agreed by the
parties hereto in writing:         Gaming systems which utilize automated
electronically controlled visual displays which during the play of games include
traditional playing card depictions. The traditional playing card depictions are
displayed by said visual displays, said gaming systems being adapted for play by
at least one dealer and at least one player who are physically present in a
single room to play a card game using such playing card depictions.
The above definition includes three systems under development, which are
trademarked as "Digital 21", "SlotJack" and "Bonanza BlackJack" and any future
version of these games.     5.2   The rights granted herein also do not extend
to any other products beyond the specification contained in the above
paragraph 5.1 unless agreed to in writing by DIGIDEAL.     5.3   The rights
granted herein do not extend to new products beyond the specification contained
in the above paragraph 5.1 unless agreed to in writing by DIGIDEAL.
6.
 
GRANT OF EXCLUSIVE RIGHTS     6.1   DIGIDEAL hereby grants to PDS FINANCIAL
certain exclusive rights as detailed below within the Designated Territories
(see part 11):         (a)   The rights to manufacture, assemble, produce,
program, reprogram, market, promote, lease, use, sell, service, repair, recover
(repossess), and remanufacture products which are within The Patent Rights and
which are otherwise within the scope of the rights being licensed in the
Designated Products under this Agreement;         (b)   The rights to practice
or otherwise use any methods or processes which are within The Patent Rights and
which are otherwise within the scope of the rights being licensed in the
Designated Products under this Agreement;

Page 4 of 31

--------------------------------------------------------------------------------

        (c)   The rights to manufacture, assemble, produce, program, reprogram,
market, promote, lease, use, sell, service, repair, recover, and remanufacture
products which are leased or sold using The Trademarks or which otherwise
utilize The Trademark Rights in connection therewith;     6.2   The rights
provided in this part include exclusive rights which are within The Patent
Rights and which are otherwise within the scope of the rights being licensed in
the Designated Products under this Agreement.
7.
 
AGREEMENT TO TRANSFER RIGHTS     7.1   DIGIDEAL agrees to transfer to PDS
FINANCIAL rights as provided for in section 8, subject to the following terms,
conditions and limitations.     7.2   The provisions of this section involving
assignment of ownership rights to PDS FINANCIAL shall only apply to North
America and are subject to the limitations of part 12.     7.3   DIGIDEAL will
transfer to PDS FINANCIAL the property rights subject to the obligation of
section 8 immediately after being notified by PDS FINANCIAL, and conditioned
upon full payment to DIGIDEAL of the amounts owed by PDS FINANCIAL under the
provisions of section 13.1 (a). Notification by PDS FINANCIAL will be in writing
and provide: a) a statement that transfer of the property right or rights is
needed in accordance with this Agreement; and, b) an explanation that at least
one of the following events has occurred which triggers this provision for
transfer-         (a)   Upon PDS FINANCIAL submitting the Designated Product in
an effort to obtain the license or licenses from the Nevada Gaming Commission
which allow PDS FINANCIAL to exercise the rights provided for in part 6.1 (a);  
      (b)   If PDS FINANCIAL is in production and actively distributing the
Designated Product in any jurisdiction within the Designated Territory.     7.4
  Any rights not authorized to be practiced by PDS FINANCIAL under the terms of
this Agreement are exclusively licensed back to DIGIDEAL with regard to any of
The Patents which have been transferred to PDS FINANCIAL under the terms of
part 7.     7.5   Prior to any transfer of one or more patents from DIGIDEAL to
PDS FINANCIAL which comprise The Patents, PDS FINANCIAL shall execute a mortgage
of patent rights in favor of DIGIDEAL. Such mortgage of patent rights shall be
executed by a corporate officer of PDS FINANCIAL, be notarized, and shall bear
the corporate seal, if a seal is available. The mortgage of patent rights shall
be delivered in original form to DIGIDEAL or their agent who shall have the
mortgage of patent rights officially recorded with the U.S. Patent and Trademark
Office, or any other appropriate patent office or other authority relating to
the Designated Territory.     7.6   The mortgage shall secure the obligations
owed by PDS FINANCIAL to pay DIGIDEAL under the terms of this Agreement. Failure
of PDS FINANCIAL to make all payments owed to DIGIDEAL under this Agreement
shall be a default which can be remedied by foreclosure upon the mortgage of
patent rights. See Appendix B to this Agreement.
8.
 
SUBJECT MATTER UNDER OBLIGATION TO TRANSFER     8.1   The obligation to transfer
rights as provided for in part 7 shall apply to the following property rights:  
      (a)   Patent rights contained in pending patent applications and issued
patent rights included within The Patent Rights which are effective within the
United States of America.         (b)   Registered Copyrights on all Copyright
Works which are incorporated into the Designated Product as leased or sold which
are effective within the United States of America.

Page 5 of 31

--------------------------------------------------------------------------------


9.
 
OPTION TO REPURCHASE RIGHTS     9.1   DIGIDEAL shall have an option to
repurchase any and all rights which have been transferred under the provisions
of part 7. The option to repurchase shall be exercisable upon the following
conditions-.         (a)   If PDS FINANCIAL loses its license with the Nevada
Gaming Commission or other applicable authority of the state of Nevada with
regard to manufacturing or distributing Designated Product, and PDS FINANCIAL
cannot achieve reinstatement within one (1) year after losing said license.    
    (b)   If PDS FINANCIAL loses its license with three (3) or more gaming
commissions of states other than the state of Nevada with regard to
manufacturing or distributing Designated Product, and PDS FINANCIAL cannot
achieve reinstatement within one (1) year in at least one of the three states.  
      (c)   If PDS FINANCIAL is terminated under the provisions of this
Agreement.     9.2   The option to repurchase shall be exercised by notifying
PDS FINANCIAL in writing that DIGIDEAL wants to exercise the option provided for
in this section. DIGIDEAL shall tender payment in the amount of One Thousand
Dollars ($1,000) along with the written notification that it is exercising this
option. PDS FINANCIAL shall then execute an assignment of patent rights covering
the patent or patents for which the option is being exercised. The option shall
apply to one or more patents which are within the definition of The Patents.
10.
 
RESERVATION OF RIGHTS     10.1   Any rights not authorized to be practiced by
PDS FINANCIAL under the terms of this Agreement are specifically reserved by
DIGIDEAL with regard to any of The Patents which are not transferred to PDS
FINANCIAL under the terms of part 7.     10.2   Any non-patent rights not
authorized to be practiced by PDS FINANCIAL under the terms of this Agreement
are specifically reserved by DIGIDEAL.
11.
 
GEOGRAPHICAL SCOPE OF THIS AGREEMENT     11.1   The rights granted under this
Agreement shall apply to the following Designated Territories except as
otherwise specifically limited—         (a)   Any and all United States American
Indian Tribes as defined by the Indian Gaming Regulatory Act, 25 U.S.C. §2701 et
seq. ("Indian Tribes").
12.
 
RESERVED.
 
 

Page 6 of 31

--------------------------------------------------------------------------------



 
   
   
   
   
   
13.   LICENSE FEES     13.1   PDS FINANCIAL shall pay DIGIDEAL license fees
totaling *** Dollars ($***U.S.).         (a)   A first portion of the license
fees shall be paid in the form of a single payment in the amount of *** ***
($*** U.S.). The first portion payment must be paid at the time this Agreement
is signed by both parties.             (1)   The first portion payment must be
fully received by DIGIDEAL without dishonor or other impediment to DIGIDEAL's
complete ownership thereof no later than ten (10) days after the effective date
of this Agreement, or else this Agreement shall be automatically void ab initio
            (2)   The first portion license fee is subject to refund during a
waiting period of thirty days (30) beginning on the effective day of this
Agreement. Such refund will be made if PDS FINANCIAL demonstrates a reasonable
basis for terminating the Agreement based upon further analysis of patent
issues. If such refund is requested then the Agreement will terminate without
cure unless the parties subsequently reinstate the Agreement in writing. Refund
shall be made by DIGIDEAL within ten (10) days of demand by PDS FINANCIAL in
writing.             (3)   The first portion license fee is subject to refund if
Gaming Laboratories International ("GLI") does not approve the Designated
Product for manufacture or sale to Indian Tribes within two years from the
effective date of this Agreement. If PDS FINANCIAL elects to have this amount
refunded, then DIGIDEAL shall be empowered to terminate this Agreement without
any opportunity to cure and without any waiting period. If desired, DIGIDEAL can
terminate this Agreement after PDS FINANCIAL seeks refund and such termination
will become effective upon payment of the refund for the first portion license
fee. Any fees actually paid for other portions of the license fee shall not be
subject to refund.         (b)   A second portion of the license fees shall be
paid in the form of *** (***) payments of *** Dollars ($*** U.S.) each for a
total of *** Dollars ($*** U.S.). The *** payment of *** Dollars ($*** U.S.)
shall be paid upon execution of this amended agreement. The remaining***(***)
payments of *** Dollars ($*** U.S.) each shall be paid *** days following the
execution of the amended agreement.     13.2   All licensee fees paid are
non-refundable except as provided for above in connection with the first portion
of the license fees.
14.
 
GRANTING OF SUBORDINATE RIGHTS     14.1   DIGIDEAL hereby grants to PDS
FINANCIAL rights to license or sublicense one or more of the rights granted to
PDS FINANCIAL under this Agreement, subject to the following conditions and
limitations.     14.2   Any rights granted by PDS FINANCIAL to third parties
must be within the scope of the associated rights granted to PDS FINANCIAL
hereunder. If the rights of PDS FINANCIAL hereunder are subject to termination
or diminishment in any respect, then any grant of rights by PDS FINANCIAL to
third parties must similarly be subject to termination or diminishment in the
same regard. Any failure on the part of PDS FINANCIAL to adequately provide
limitations in agreements with third parties shall not work to limit DIGIDEAL's
rights under this Agreement and shall be considered a material breach under this
Agreement.

Page 7 of 31

--------------------------------------------------------------------------------

    14.3   PDS FINANCIAL warrants that it will only enter into agreements with
any third parties which contain full provisions limiting the third party's
rights relative to DIGIDEAL. PDS FINANCIAL further warrants that in any and all
agreements with third parties granted under this Agreement, that language will
be included indicating that the Agreement has been entered into in furtherance
of an agreement with DIGIDEAL and that DIGIDEAL may have rights which affect the
agreement with third parties and acknowledging that rights held by DIGIDEAL may
affect rights of any such third party.     14.4   PDS FINANCIAL shall have the
authority to grant subordinate rights allowing third parties to exclusively or
non-exclusively practice the following rights within the scope of rights
licensed to PDS FINANCIAL under part 6. Any grant of subordinate rights shall
only cover a portion of the Designated Territory, or a portion of the commercial
areas contained within the Designated Territory and authorized field of use
limitations provided for herein.     14.5   PDS FINANCIAL is empowered to grant
subordinate rights falling within the following rights:         (a)  
Distribute, lease, use, service and promote products or practice methods
protected under The Patents;         (b)   Distribute, lease, use, service and
promote products which incorporate or use the Designated Technology; and        
(c)   Practice methods contained in the Designated Technology.     14.6  
Part 11 shall apply to define the geographical scope of the subordinate rights
granted in this part.     14.7   The grant by PDS FINANCIAL of any license or
sublicense hereunder will be limited in time to no more than five (5) calendar
years. If there are any provisions for renewal, then any renewal will be subject
to denial by DIGIDEAL should PDS FINANCIAL's rights become converted to
non-exclusive or be terminated.     14.8   Any licensee or sublicensee of PDS
FINANCIAL which participates in a breach of this Agreement shall be subject to
conversion or termination under the same terms as are applicable to PDS
FINANCIAL.     14.9   The grant of all or substantially all of the exclusive
Patent Rights by PDS FINANCIAL to another party shall be considered an
assignment and not a sublicense, and thus cannot be licensed, sublicensed or
assigned without DIGIDEAL's approval in writing.     14.10   Any licensee or
sublicensee granted rights under PDS FINANCIAL must be fully licensed with any
and all gaming commissions having jurisdiction over the activities of the
licensee or sublicensee as authorized under this Agreement.
15.
 
GRANT OF TRADEMARK LICENSE     DIGIDEAL hereby grants to PDS FINANCIAL an
exclusive trademark license to use the Designated Trademarks, in connection with
the sale, distribution, promotion or use of the Designated Products.
16.
 
GEOGRAPHICAL SCOPE OF TRADEMARK LICENSE     The geographical scope of the
trademark license of section 15 shall be the same as that provided for in
section 11.
17.
 
LICENSE TO SUBLICENSE TRADEMARKS     17.1   DIGIDEAL agrees that PDS FINANCIAL
shall have the right to sublicense others to use one or more of the Designated
Trademarks in one or more of the manners of use allowed to PDS FINANCIAL. All
agreements to sublicense by PDS FINANCIAL shall include terms requiring at least
the requirements of sections 18-19 below.

Page 8 of 31

--------------------------------------------------------------------------------

    17.2   If any Trademark Rights are transferred from DIGIDEAL to PDS
FINANCIAL, such as in a manner analogous to the provisions of section 7, then
the rights transferred shall be subject to reconveyance to DIGIDEAL under the
conditions of section 9.
18.
 
QUALITY CONTROL INVOLVING TRADEMARKS     18.1   PDS FINANCIAL does not require
any further approvals to use the Designated Trademarks in connection with the
Designated Products.     18.2   If PDS FINANCIAL wishes to use the Designated
Trademarks with any products different from the Designated Products, then PDS
FINANCIAL shall notify DIGIDEAL in writing prior to the initial distribution of
any such products which are to be marked with the Designated Trademarks. This
requirement shall not apply to any new products which are either supplied by
DIGIDEAL or if DIGIDEAL supplies all or substantially all of the components used
by PDS FINANCIAL in assembling and manufacturing the finished product. Any such
notification shall explain the nature of the new products to be distributed and
the planned date of first distribution. DIGIDEAL shall have at least four
(4) weeks to review each such Trademarked Product prior to the planned date of
first distribution. Thereafter DIGIDEAL shall approve distribution in writing,
or indicate the reasons for which approval is denied, or indicate the changes
needed for approval. PDS FINANCIAL may not distribute any new product bearing a
Designated Trademark until written approval is received from DIGIDEAL. DIGIDEAL
shall not make requirements for quality which are unreasonable in light of
standard industry practices.     18.3   PDS FINANCIAL agrees to permit DIGIDEAL
or its representative to inspect facilities where any products bearing a
Designated Trademark are being manufactured and packaged upon prior notice of
three (3) business days.     18.4   DIGIDEAL shall have the right upon prior
notice of three (3) business days to enter upon or have its representatives
enter upon the premises of PDS FINANCIAL or any sublicensee to inspect the
quality of goods being sold, services being rendered, or goods or services which
otherwise use the Designated Trademarks.     18.5   In the event that the
above-stated quality standards are not met or maintained throughout the term of
this Agreement, DIGIDEAL has the right to require that PDS FINANCIAL comply with
such quality standards within seven (7) business days or cease production until
compliance can be provided.     18.6   The provisions of 18.2-18.5 immediately
above shall apply fully to any and all sublicenses which PDS FINANCIAL may enter
into with third parties.
19.
 
MARKING OF TRADEMARKS AND NO RE-BRANDING     19.1   To the extent there will be
any marking of Designated Trademarks by PDS FINANCIAL under this Agreement, PDS
FINANCIAL agrees to mark all labels, advertising, packaging and other instances
of use of the Designated Trademarks with either the notification (TM) or with
the symbol consisting of an R within a circle ® to indicate such trademarks are
registered, if and when such trademarks do become registered by the United
States Patent and Trademark Office. Usage of the Designated Trademarks by PDS
FINANCIAL or any sublicensee in the U.S. and/or any foreign country shall comply
with all established practices of such countries for notifying or indicating
that the Designated Trademarks are claimed as exclusive.     19.2   PDS
FINANCIAL also agrees that no re-marking or re-branding of Designated Products
will occur without written authorization from DIGIDEAL. Re-marking or
re-branding of Designated Products means application of any additional or
changed trademark or other indication of origin upon the Designated Product
other than trademarks applied under this Agreement or under another or modified
agreement with DIGIDEAL or at DIGIDEAL'S instruction when the Designated
Products are originally manufactured, serviced, maintained, rebuilt, or
repaired.

Page 9 of 31

--------------------------------------------------------------------------------


20.
 
LICENSE OF COPYRIGHT WORKS     20.1   DIGIDEAL hereby grants to PDS FINANCIAL an
exclusive license to exercise any rights available under copyrights. The rights
granted under this provision are for use of The Copyrights but only in
connection with Designated Products. The geographical scope of the license shall
be the same as that provided for in section 11. The license granted under this
part also includes the right to sublicense others to perform any acts PDS
FINANCIAL has a right to perform with respect to The Copyright Works.     20.2  
To the extent that any Copyrights are transferred from DIGIDEAL to PDS FINANCIAL
under the provisions of section 7, then the license is superseded by the
transfer until such time as any reconveyance may occur to DIGIDEAL.
21.
 
PROTOTYPE     21.1   DIGIDEAL agrees to transfer a currently developed prototype
unit of the Designated Product along with associated software and other
information needed for operation within thirty (30) days after the effective
date of this Agreement.     21.2   The prototype shall be used for testing and
as is otherwise appropriate to the project, but is not intended to be sold or
placed for rentals.
22.
 
TRANSFER OF SUPPORT DOCUMENTATION     22.1   DIGIDEAL shall disclose to PDS
FINANCIAL at its chosen location, equipment and documentation, including without
limitation, drawings, books, setup information, maintenance information, table
mounting layouts, software, hardware, source codes, and related materials needed
by PDS FINANCIAL to manufacture, market, promote, lease, service, repair, and
remanufacture the Designated Product.     22.2   All Designated Technology in
addition to the prototype covered in part 21, which is obligated to be
transferred to PDS FINANCIAL will be transferred no later than thirty (30) days
after the effective date of this Agreement.
23.
 
COMMERCIAL PRODUCTION OF DESIGNATED PRODUCT     23.1   PDS FINANCIAL shall have
responsibility for production of Designated Product produced under this
Agreement.     23.2   Facilities and production equipment used by PDS FINANCIAL
to produce Designated Product will be at the cost of PDS FINANCIAL and
determined by PDS FINANCIAL. The facilities and production equipment used by PDS
FINANCIAL must produce Designated Product which is of acceptable quality to
DIGIDEAL.     23.3   PDS FINANCIAL will take components provided by DIGIDEAL or
third party suppliers appointed or selected by DIGIDEAL and assemble,
manufacture, program, test and otherwise prepare and package the Designated
Product for distribution to casinos or other customers.     23.4   PDS FINANCIAL
shall pay DIGIDEAL for all components billed by DIGIDEAL to PDS FINANCIAL within
ten (10) days of receipt of the components by PDS FINANCIAL. Such shall be
shipped f.o.b. Spokane, Washington.
24.
 
COMPONENTS USED IN PRODUCTION OF DESIGNATED PRODUCT     24.1   Components used
in the Designated Product shall be supplied by DIGIDEAL or as mutually agreed by
DIGIDEAL and PDS FINANCIAL.     24.2   If DIGIDEAL and PDS FINANCIAL agree that
PDS FINANCIAL will supply components for the Designated Product, then a price
will be agreed to and used in determining the costs of production for the
Designated Product.

Page 10 of 31

--------------------------------------------------------------------------------

    24.3   If DIGIDEAL decides to have components to be supplied to PDS
FINANCIAL by third party suppliers in lieu of from DIGIDEAL, then the quality of
components supplied by such third party suppliers shall be acceptable to and
approved by PDS FINANCIAL. Any components supplied by third party suppliers
shall be billed through DIGIDEAL or as otherwise authorized by DIGIDEAL.
DIGIDEAL shall use best efforts to supply components in a timely manner.
25.
 
COSTS OF PRODUCTION FOR DESIGNATED PRODUCT     25.1   PDS FINANCIAL will have
actual and direct costs of production in assembling and manufacturing Designated
Product. It is expected that the actual and direct costs of production will be
in the range of *** Dollars ($***) to *** Dollars ($***), per Designated Product
system. The actual and direct costs of production will be components supplied to
PDS FINANCIAL and the agreed value of any components made by PDS FINANCIAL.    
25.2   Also included in actual and direct costs of production are the direct
costs associated with assembling, packaging and shipping the Designated Product.
The actual and direct costs of production shall not include general
administration, space and facilities charges, installation and setup, and
overhead associated with PDS FINANCIAL's performance under this Agreement.
26.
 
INSTALLATION AND SETUP OF DESIGNATED PRODUCT     26.1   PDS FINANCIAL will also
have installation and setup costs associated with work done either by PDS
FINANCIAL or its sublicensee who is performing installation and setup of the
Designated Products.     26.2   Installation and setup costs are the actual
costs of installation and setup as is charged to PDS FINANCIAL by a sublicensee,
or actual time spent by employees of PDS FINANCIAL in performing these
functions. Installation and setup shall not include general and administrative
expenses, space and facilities charges, or other overhead.
27.
 
INITIAL CHARGES     27.1   The allowed costs of PDS FINANCIAL for actual and
direct costs of production and for installation and setup will herein be termed
the initial charges. The initial charges represent the marginal costs of
production, installation, and warranty for parts (for one year). They do not
include administrative, sales, marketing, non-specific distribution costs, or
servicing costs. Freight is not an initial charge and shall be paid by PDS
FINANCIAL.
28.
 
REVENUE FROM RENTALS AND SALES     28.1   PDS FINANCIAL or any authorized
licensees or sublicensees shall then place the Designated Product with casinos
or other users who shall pay rentals or purchase the units.     28.2   The
parties contemplate that rentals for the Designated Product will be in the range
of *** Dollars ($*** U.S.) to *** Dollars ($*** U.S.) per month. If pricing is
less than this range, then it shall be agreed by both parties.     28.3   Gross
income from rentals or sales of the Designated Product shall be divided between
PDS FINANCIAL and DIGIDEAL in the following manner:         (a)   ***        
(b)   After the payment of all the License Fees to DIGIDEAL as provided in
section 13.1(d), then the following shall apply:             (1)   At the time
each unit of Designated Product is placed, then PDS FINANCIAL will pay DIGIDEAL
a placement fee of $***.***

Page 11 of 31

--------------------------------------------------------------------------------

            (2)   Gross revenue received from customers of the Designated
Products shall be divided in the following manner with respect to each
Designated Product placed:                 (A)   PDS FINANCIAL shall first
recover a marketing and training allowance equal to*** Dollars ($***)*** per
Designated Product placed;                 (B)   PDS FINANCIAL shall second
recover initial charge payments equal to $*** per month per Designated Product;
the initial charge payments made on each Designated Product shall continue at
such monthly rate until PDS FINANCIAL has recouped all initial charges for that
particular Designated Product.                 (C)   The rentals, sales revenue
or other revenue, or other rental, sales revenue received thereafter shall be
***.                 (D)   Any agreement between PDS FINANCIAL and any licensee
or sublicensees shall not reduce the amount received by DIGIDEAL which will
remain the same no matter what licensing or sublicensing PDS FINANCIAL may
choose to employ or not employ in furtherance of its obligations and
responsibilities under this Agreement.     28.4   The rental or sales revenue
received in connection with Designated Product shall be measured as the true
price paid by the user, e.g. casino or other user. This applies whether PDS
FINANCIAL has appointed any licensee or sublicensee who is between or in any
manner receives revenue from the sale or rental of Designated Product.
29.
 
HANDLING OF REVENUE FROM DESIGNATED PRODUCTS     29.1   PDS FINANCIAL shall
provide any needed billing of customers for the rental and sales revenue, and
receive payments constituting the revenue from rents, sales or other revenue or
proceeds from Designated Product placed by PDS FINANCIAL or its licensees.    
29.2   PDS FINANCIAL shall deposit DIGIDEAL's share of such rents in an escrow
account within ten (10) days from the time PDS FINANCIAL receives any such
payments.
30.
 
REPORTING OF REVENUE AND DESIGNATED PRODUCTS     30.1   PDS FINANCIAL shall
account in writing for all receipts of revenue and any refunds of revenue in a
regular accounting report to DIGIDEAL which shall be done at least once per
calendar month, or on a more frequent basis if PDS FINANCIAL desires. The
regular accounting reports shall list all Designated Product which have been
manufactured by PDS FINANCIAL since the last regular accounting report. It will
also show all Designated Product which has been placed for rental and the amount
of revenue billed and the revenues actually received on each Designated Product,
or group of Designated Product if multiple systems are at one facility. Such
regular accounting report shall also show all sales which have been made and the
sale prices agreed to, amounts billed and amounts actually received as revenue
in connection with such sales. The regular accounting report will also show all
Designated Product which has been returned, either as returned rentals or
returned sales. Such monthly accounting report shall identify the Designated
Product by serial number and indicate the place of location, the organization or
person who is in possession of the Designated Product and the agreed rental
rate. Still further the accounting will indicate the actual initial charge
associated with each Designated Product listed and the amount of rent which has
previously been recovered and the amount of any setoff which has been taken by
PDS FINANCIAL in connection with recovery of the initial charge.

Page 12 of 31

--------------------------------------------------------------------------------

    30.2   DIGIDEAL's share of all rental and sales revenue received by PDS
FINANCIAL shall be kept separate from regular operating expenses of PDS
FINANCIAL until paid out to DIGIDEAL. Payments to DIGIDEAL shall be accompanied
with a regular accounting report which has been prepared accounting for all
funds owed to DIGIDEAL and showing the payments made and the associated rents
and sales receipts for which the payments to DIGIDEAL are being made.     30.3  
The regular accounting report and payments to DIGIDEAL and PDS FINANCIAL shall
be made no later than the fifteenth (15th) day of the month immediately
following the calendar month for which the accounting report covers the
transactions.     30.4   Rent received by PDS FINANCIAL Will first be used as
authorized herein to satisfy initial charges, until the full amount of the
initial charge is recovered by PDS FINANCIAL. After PDS FINANCIAL has recovered
the initial charge, then one-half of all revenue received will be paid to
DIGIDEAL and one-half shall be paid to PDS FINANCIAL. Revenue shall be measured
at the customer level, e.g. casino or other user's amount of charge and shall
not be diminished to cover the fees associated with the activities of licensees
or sublicensees.
31.
 
OTHER TYPES OF REVENUE     31.1   Revenue from sales or rentals compensated for
in a fashion other than monetary payment, franchise fees, sublicensing fees or
other revenue or value received by PDS FINANCIAL in connection with distribution
of Designated Product shall be treated in the same manner as rent.     31.2   If
sales are made on an installment basis, then the installment payments are
treated similar to rental payments. Payments on sales are considered made when
received by PDS FINANCIAL and are handled in a similar fashion as specified with
regard to rent payments.
32.
 
OWNERSHIP OF DESIGNATED PRODUCT     32.1   If Designated Product is rented, then
the Designated Product shall be owned by PDS FINANCIAL.     32.2   The
disposition, retirement, remanufacture or other use of         Designated
Product returned from rental use shall be determined by PDS FINANCIAL.     32.3
  The disposition, retirement, remanufacture or other use of Designated Product
returned from a purchase customer shall be determined by PDS FINANCIAL.     32.4
  Designated Product which is sold to customers shall be owned by the purchasing
customer or a subsequent purchaser unless returned to PDS FINANCIAL.
33.
 
CURRENCY AND MONEY All monetary amounts specified in this Agreement are in
United States Dollars.
34.
 
ACCOUNTING AUDITS     34.1   DIGIDEAL shall have the right to inspect with three
(3) business days prior notice, the records of PDS FINANCIAL and all licensees
or sublicensees which are relevant to indicate the amount of rental revenue,
sales revenue, or other compensation which is owed to DIGIDEAL or otherwise to
be paid in connection with this Agreement.     34.2   DIGIDEAL shall also have
the right to inspect the records of PDS FINANCIAL and all licensees or
sublicensees which are relevant to the quality of Designated Product produced by
or for PDS FINANCIAL and all licensees or sublicensees.     34.3   The rights to
inspect indicated herein include the right to have an audit conducted by an
appropriate auditing or accounting firm. If an audit indicates that PDS
FINANCIAL has failed to pay amounts rightfully owed to DIGIDEAL due to careless
or inappropriate behavior or accounting, then the cost of the audit shall be
fully paid by PDS FINANCIAL or the licensee or sublicensee who owes such amount.

Page 13 of 31

--------------------------------------------------------------------------------

    34.4   The parties hereto agree that there may be a yearly audit conducted
at DIGIDEAL's request for purposes of confirming the amounts owed DIGIDEAL in
connection with this Agreement. The parties will share equally in bearing the
costs of such a yearly audit.
35.
 
SALES VERSUS RENTALS     35.1   The parties hereto contemplate and it is their
stated intent that most or all placement of Designated Products will occur on a
rental basis.     35.2   The parties hereto also recognize that in some
jurisdictions there may be applicable regulations which prohibit or render
impractical the rental of Designated Products, and therefore agree that PDS
FINANCIAL can engage in direct sale of Designated Products to casinos or other
users.     35.3   The decision whether to rent or sell Designated Product is
determined by PDS FINANCIAL.
36.
 
SUBLICENSING     36.1   Any licenses or sublicenses granted hereunder shall be
limited to the scope of rights and privileges granted to PDS FINANCIAL and
subject to the same terms, conditions and obligations.     36.2   PDS FINANCIAL
shall not enter into any agreement with any purported or actual licensee or
sublicensee which fails to include clear and specific language indicating all
limitations imposed upon PDS FINANCIAL under this Agreement as it affects the
rights to be exercised by any such licensee or sublicensee.     36.3   If PDS
FINANCIAL receives monetary or other remuneration or value in addition to or
lieu of rental fees or sales revenue in connection with manufacture and
distribution of Designated Products, then PDS FINANCIAL shall report such
revenue and it shall be treated in the same manner as rental revenue. This shall
also apply to any franchise fees or other fees paid by any licensee or
sublicensee for the right to perform under this Agreement.     36.4   If PDS
FINANCIAL delegates any responsibilities under this Agreement to a licensee or
sublicensee, then the monetary effect of any such delegation will not diminish
the revenue which DIGIDEAL would otherwise have received if the delegation had
not occurred and PDS FINANCIAL instead performed directly under this Agreement.
    36.5   Any licensee or sublicensee authorized by PDS FINANCIAL shall be
obligated to make payments as specified herein the same as obligations of PDS
FINANCIAL in connection with any revenue which is reportable under part 15, 16.
All licenses or sublicenses shall include provisions so obligating the licensees
or sublicensees. If any such licensee or sublicensee receives benefits under or
equivalent to those granted to PDS FINANCIAL, and PDS FINANCIAL fails to pay,
then the licensee or sublicensee receiving such benefits shall pay the
obligation. Any licensee or sublicensee shall also be obligated to report the
information specified in part 15, 16 with respect to the activities of PDS
FINANCIAL which have been delegated to such licensee or sublicensee and the
written agreements between PDS FINANCIAL and any such licensee or sublicensee
shall so provide. Any such licensee or sublicensee shall only be obligated with
respect to the obligations or benefits received by that licensee or sublicensee
and not obligations or benefits granted to other licensees or sublicensees or
portions retained by PDS FINANCIAL.     36.6   The obligation of PDS FINANCIAL
to make payments pursuant to sections 16 and 25 shall not and cannot be
delegated or become the responsibility of any licensee or sublicensee.
37.
 
CERTIFYING AND LICENSING OF DESIGNATED PRODUCTS

Page 14 of 31

--------------------------------------------------------------------------------

    37.1   PDS FINANCIAL shall submit Designated Product developed hereunder to
any applicable gaming commission or testing laboratory as needed to gain
approval, licensing, or other certification as required or deemed desirable
prior to placement of the Designated Products for rental or sale, if such is
required. Exemplary authorities in either: a) the state of Nevada, or b) the
states of New Jersey and Mississippi, or Gaming Laboratories International
(individually, "Certifying Authority", collectively, "Certifying Authorities").
    37.2   PDS FINANCIAL shall incur all costs of licensing and certification of
the Designated Product.     37.3   PDS FINANCIAL and DIGIDEAL will cooperate as
needed to overcome any requirements imposed by a gaming commission or other
regulatory authority having jurisdiction over the manufacture or distribution of
Designated Products.     37.4   Notwithstanding any other provision in this
Agreement to the contrary, PDS FINANCIAL may terminate this Agreement at any
time without further obligation or liability to DIGIDEAL if, in the judgment of
PDS FINANCIAL's Compliance Committee, the relationship with DIGIDEAL or
DIGIDEAL's principals could subject PDS FINANCIAL to disciplinary action or
cause PDS FINANCIAL to lose or become unable to obtain or reinstate any federal,
state and/or foreign registration, license or approval material to PDS
FINANCIAL's business or the business of any PDS FINANCIAL subsidiary.     37.5  
It is the intention, understanding and belief of the parties that the Designated
Product shall be considered as associated equipment by the applicable gaming
authorities in the respective Designated Territories (as defined by each
Designated Territory's gaming act and/or regulations) where the Designated
Product is submitted for regulatory approval. In the event that the applicable
gaming authorities of a Designated Territory classify, categorize, declare or
opine (formerly or informally) that the Designated Product is a gaming device,
gambling device, electronic gaming device or device of similar nature (as
defined by the respective Designated Territory's gaming act and/or regulations)
thereby imposing more stringent restrictions and/or requirements on the approval
of the Designated Product for that particular Designated Territory, the parties
agree that this Agreement shall be amended, modified, replaced or terminated in
order to accomplish the objectives of the parties as contemplated herein. The
parties agree to cooperate with one another and use their best efforts to
restructure this Agreement in a manner that will be found acceptable by any
applicable gaming authorities expressing objections or concerns.
38.
 
LICENSING WITH INDIAN TRIBES     38.1   PDS FINANCIAL will be responsible for
employing or hiring a compliance director who will have responsibility for
gaining or coordinating licensing for both PDS FINANCIAL and the Designated
Product by the various tribal gaming commissions or other applicable gaming
authorities who are empowered to regulate manufacture, distribution, placement,
servicing, repair and use of the Designated Product in the jurisdictions
included within the Designated Territories.     38.2   PDS FINANCIAL shall incur
all costs for licensing of PDS FINANCIAL as a manufacturer, distributor or other
function provided for in this Agreement as required by the Certifying
Authorities. PDS FINANCIAL will pay all fees charged by the gaming authorities
with regard to gaining licensing of PDS FINANCIAL or Designated Product. In the
event it is determined that DIGIDEAL must be licensed in any or all
jurisdictions, DIGIDEAL shall bear all such costs.     38.3   PDS FINANCIAL
shall keep DIGIDEAL reasonably apprised of official actions and significant
communications to and from Certifying Authorities concerning licensing of PDS
FINANCIAL or Designated Product.

Page 15 of 31

--------------------------------------------------------------------------------

    38.4   If DIGIDEAL undertakes any efforts in the nature of submission or
seeking approval from Gaming Laboratories, Inc. with regard to use, manufacture
or sale of the Designated Product within the United States of America, then to
the extent such effort by DIGIDEAL can be used to facilitate PDS FINANCIAL's
activities under this Agreement, DIGIDEAL agrees to make such information
available to PDS FINANCIAL for aiding of the efforts to obtain approvals.
39.
 
INSTALLATION, SERVICING AND MAINTENANCE OF DESIGNATED PRODUCT     39.1  
Designated Product which has been placed for rent or sold will be installed by
PDS FINANCIAL or a licensee or sublicensee appointed by PDS FINANCIAL.     39.2
  PDS FINANCIAL will also perform servicing, maintenance and repair of
Designated Product to maintain the Designated Product in normal and satisfactory
operation. PDS FINANCIAL also has the option of training personnel of a casino
or other user of the Designated Products to provide servicing and maintenance
thereof.     39.3   PDS FINANCIAL agrees to maintain an adequate number of
repair facilities to adequately service the Designated Product, and in any case
at least one repair facility for servicing and maintenance of Designated
Product.     39.4   PDS FINANCIAL also agrees to maintain an inventory of spare
parts as needed to fulfill the intended maintenance to be performed by PDS
FINANCIAL.
40.
 
TECHNICAL SUPPORT AND REIMBURSEMENT FOR EXPENSES     40.1   Digideal will make
available to PDS FINANCIAL technical support at PDS FINANCIAL's request.    
40.2   PDS FINANCIAL will bear all costs for any such services, including travel
and other expenses incurred in providing such services.
41.
 
CONFIDENTIALITY OF DISCLOSURE AND DESIGNATED TECHNOLOGY     41.1   PDS FINANCIAL
agrees that all disclosure from DIGIDEAL to PDS FINANCIAL under this Agreement
is done in confidence except for the information contained in The Patents which
issue or are published, effective upon the date of issuance or date of
publication. All materials embodying Designated Technology shall be maintained
in confidence as a trade secret and not disclosed except as expressly allowed in
this Agreement. Incidental writings and information included in the materials
describing and disclosing Designated Technology are not bound to secrecy and
nondisclosure if such writings and information are generally known in the trade
or if such writings or information later become generally known in the trade or
to the public through no fault of PDS FINANCIAL, and such writings and
information do not contain confidential information concerning the Designated
Technology.     41.2   Both parties agree that the other party can disclose
confidential information contained in the Designated Technology to: gaming
regulatory agencies needing information in connection with obtaining and
complying with regulations under their jurisdiction, licensees, sublicensees,
investors, financial institutions who are considering loans or investments in
the other party. PDS FINANCIAL grants DIGIDEAL the right to provide confidential
information specifically relating to the financial terms and conditions of this
Agreement to its insiders, investors and financial institutions. The third
parties who are to receive such information will agree to receive such
information in confidence, to maintain the secrecy thereof, and to not disclose
the content of such information, under at least the same or similar conditions
as described above with respect to PDS FINANCIAL.     41.3   Both parties agree
to mark all materials which include confidential information relating to the
Designated Technology and that said materials shall be marked "Proprietary",
"Confidential", "Secret", or with words of similar meaning.
42.
 
RESERVED

Page 16 of 31

--------------------------------------------------------------------------------


43.
 
RESERVED
44.
 
PATENT APPLICATIONS     44.1   Rights to File—DIGIDEAL shall have the right to
have applications for patents, utility models, design patents and similar forms
of legal protection (hereinafter collectively referred to as "patents") filed on
all patentable inventions or otherwise protectible interests contained within
the Designated Technology. This applies equally to original applications and any
foreign or domestic derivative applications directed to Designated Technology.

Page 17 of 31

--------------------------------------------------------------------------------

    44.2   Prosecution—PDS FINANCIAL agrees that DIGIDEAL shall have
responsibility for preparing, filing and prosecuting any such patent
applications, and that all such work shall be done at DIGIDEAL's expense.
45.
 
REGISTRATION OF LICENSE     If under the law of any jurisdiction within the
Designated Territory, the execution or registration of any registered user or
similar agreement in respect of any of the Patents or Designated Technology is
required or permitted in order for PDS FINANCIAL to obtain the full benefit of
this Agreement, PDS FINANCIAL may, at its own cost and expense, register this
Agreement or execute or register the appropriate registered user or similar
agreement in order that PDS FINANCIAL shall obtain such full benefits. If the
registration of this Agreement is not required, but instead optional or of
beneficially effect, then no registration shall occur without the written
agreement of DIGIDEAL.
46.
 
MINIMUM PERFORMANCE BY PDS FINANCIAL     46.1   PDS FINANCIAL shall under any
and all circumstances achieve commercial distribution of Designated Product by
fifteen (15) months after the effective date of this Agreement. If commercial
distribution has not occurred by within such period, then this amended Agreement
shall automatically terminate upon notice but without any opportunity to cure
and without any period to cure this deficiency. Automatic termination under this
provision shall otherwise be subject to the termination provisions of this
Agreement.     46.2   PDS FINANCIAL shall produce results in effecting rental,
sale or other revenue associated with Designated Product which gives rise to
payment of revenue to DIGIDEAL according to the schedule below. Failure by PDS
FINANCIAL to achieve revenue for the specified number of Designated Products
shall be deemed a material breach of the contract and shall justify DIGIDEAL in
termination under part 62.     46.3   PDS FINANCIAL shall have Designated
Product placed and generating rental or sales revenue during the specified
periods, for at least the following number of systems of the Designated Product.
A Designated Product system will count in meeting the following requirements if
the Designated Product has either been sold during the minimum performance
accounting period or if the system is in place generating revenue at the end of
the minimum performance accounting period.         a)   For the period calendar
year 2001, at least 100 systems.         b)   For the period calendar year 2002,
at least 250 systems.         c)   For the period calendar year 2003, at least
450 systems.         d)   For the period calendar year 2004, at least 650
systems.         e)   For the period calendar year 2005, at least 750 systems.  
  46.4   Should PDS FINANCIAL fail to rent and sell the minimum units described
above, then DIGIDEAL shall, at its sole discretion, have the option to either
a) terminate this Agreement, or b) convert PDS FINANCIAL's rights hereunder so
that all rights are non-exclusive.
47.
 
IMPROVEMENTS AND DEVELOPMENTS IN DESIGNATED TECHNOLOGY     47.1   Improvements
by DIGIDEAL—Improvements, enhancements and additional inventions relating to the
Designated Technology by DIGIDEAL (hereinafter "DIGIDEAL Improvements") shall
not be considered within the scope of Designated Technology unless such falls
within the scope of The Patents specifically enumerated in part 3.1, 3.2, 3.3,
3.4 and 3.5. PDS FINANCIAL shall have the same rights and obligations with
respect to such DIGIDEAL Improvements, starting with the date of actual
disclosure to PDS FINANCIAL, as applies to Designated Technology in general
under this Agreement. Patent applications on any DIGIDEAL Improvements shall be
handled as indicated in part 44.

Page 18 of 31

--------------------------------------------------------------------------------



 
   
   
   
   
   
    47.2   Improvements by PDS FINANCIAL—Improvements, enhancements and
additional inventions relating to the Designated Technology by employees of PDS
FINANCIAL (hereinafter "PDS FINANCIAL Improvements"), shall be disclosed to
DIGIDEAL within three (3) months of discovery. All rights of any nature or type
in any improvements shall initially revert to PDS FINANCIAL. If such
improvements fall within the scope of The Patents then DIGIDEAL shall have an
option to repurchase under the same terms and conditions as provided for in
section 9. PDS FINANCIAL shall be responsible for filing any patent applications
on improvements made by PDS FINANCIAL or its licensees or sublicensees. If
DIGIDEAL exercises its option to repurchase in connection with any improvements
made by PDS FINANCIAL, or its licensees or sublicensees, then PDS FINANCIAL
employees shall provide DIGIDEAL reasonable assistance and cooperation as is
necessary to allow DIGIDEAL to file or further pursue any patent applications on
PDS FINANCIAL Improvements.     47.3   Improvements by Licensee or
Sublicensees—Improvements, enhancements and additional inventions relating to
the Designated Technology by employees of any licensee or sublicensee
(hereinafter "Licensee or Sublicensee Improvements"), shall be governed by the
sublicense under which the licensee or sublicensee is licensed. However, as a
minimum, all licensees or sublicensees must agree to disclose all such Licensee
or Sublicensee Improvements to PDS FINANCIAL within one (1) month of discovery.
PDS FINANCIAL agrees to disclose any such Licensee or Sublicensee Improvements
to DIGIDEAL within one (1) month of disclosure by a licensee or sublicensee to
PDS FINANCIAL. Any patent applications or patents on Licensee or Sublicensee
Improvements shall be handled in the same manner as if they are improvements by
PDS FINANCIAL.
48.
 
EMPLOYEE INVENTION AGREEMENTS     48.1   PDS FINANCIAL agrees that all PDS
FINANCIAL employees, agents and consultants given access to the Designated
Technology shall sign a confidentiality agreement and invention assignment
agreement whereby any improvements, enhancements and new inventions relating to
the Designated Technology are required to be disclosed and assigned to DIGIDEAL,
or to PDS FINANCIAL and PDS FINANCIAL shall reassign such to DIGIDEAL if
required by the provisions of part 47.
49.
 
MARKING OF PRODUCTS EMBODYING PATENT RIGHTS AND COPYRIGHTS     49.1   PDS
FINANCIAL and DIGIDEAL agree that all products and equipment sold, leased or
distributed hereunder which is within the scope of any claim issued in a U.S. or
foreign patent shall be marked with one or more patent numbers or other notices
in a manner consistent with and as required by the laws of the jurisdiction in
which the products and equipment are to be sold or otherwise used or
distributed. Failure to so mark all patented products and equipment will subject
PDS FINANCIAL to liability to DIGIDEAL for losses associated with such failure
to mark.     49.2   PDS FINANCIAL and DIGIDEAL also agree to mark all
reproductions, copies and derivative works based on The Copyright Works with
notice of the claim to copyrights as required to fully protect The Copyright
Works under the laws of the jurisdiction in which the reproductions, copies or
derivative works are to be sold or distributed.     49.3   The provisions of
this part shall apply to licensee or sublicensees and all sublicenses shall so
provide.     49.4   PDS FINANCIAL and DIGIDEAL agree to indicate DIGIDEAL's
invention of Designated Products and trademark rights in promotional and
advertising materials, and on the Designated Products.

Page 19 of 31

--------------------------------------------------------------------------------


50.
 
ASSIGNMENT AND OWNERSHIP     50.1   Because of the nature of rights and
obligations granted hereunder, neither DIGIDEAL nor PDS FINANCIAL can assign any
rights or obligations under this Agreement unless the proposing assignor has
received written authorization from the other party.     50.2   The limitations
on assignment of right or obligations provided for in the previous paragraph
shall not prevent either PDS FINANCIAL or DIGIDEAL from assigning such rights
and obligations as part of the sale of all or substantially all of these parties
respective businesses. The possible assignment of rights provided for in this
paragraph is only exercisable if the assigning party's obligations will not be
materially derogated by the planned assignment. The assigning party must notify
the other non-assigning party at least two (2) months before the planned
assignment will be effective. The non-assigning party can object to a proposed
assignment within one month after being actually notified. Any objection must be
submitted in a written objection communicated to the assigning party in a manner
similar to notices of breach. The proposed assignment will then be submitted to
binding arbitration in accordance with the provisions of part 78.
51.
 
WARRANTIES OF DIGIDEAL     51.1   DIGIDEAL makes only the warranties expressly
made below.         (a)   DIGIDEAL warrants that neither DIGIDEAL nor any of its
corporate officers has information indicating that the subject matter of The
Patents infringes any U.S. or foreign patents.         (b)   DIGIDEAL makes no
other warranties.
52.
 
DISCLAIMER OF WARRANTIES By DIGIDEAL     52.1   DIGIDEAL hereby disclaims all
warranties not expressly made herein and further specifically disclaims as set
forth below.         (a)   No warranty or representation is made that practice
of the Designated Technology by PDS FINANCIAL or its licensee or sublicensees as
allowed under this Agreement will not infringe upon patent or trademark rights
of a third party now unknown to DIGIDEAL and/or PDS FINANCIAL.         (b)   No
warranty or representation is made that patent protection will necessarily be
obtained on the Designated Technology.         (c)   No warranty is made to
indemnify PDS FINANCIAL for any claims arising from DIGIDEAL's activities under
this Agreement.
53.
 
WARRANTIES OF PDS FINANCIAL     53.1   PDS FINANCIAL makes only the warranties
expressly made below.         (a)   PDS FINANCIAL warrants that neither PDS
FINANCIAL nor any of its corporate officers has information indicating that the
subject matter of The Patents infringes any U.S. or foreign patents.         (b)
  PDS FINANCIAL warrants that it will attempt to obtain licensing by state
gaming authorities enabling PDS FINANCIAL to perform rental or sales of
Designated Product in at least the states of Nevada, Mississippi, and New Jersey
by the end of calendar year 2002.         (c)   PDS FINANCIAL makes no other
warranties.
54.
 
DISCLAIMER OF WARRANTIES BY PDS FINANCIAL     54.1   PDS FINANCIAL hereby
disclaims all warranties not expressly made herein and further specifically
disclaims as set forth below.         (a)   No warranty or representation is
made that practice of the Designated Technology by PDS FINANCIAL or its licensee
or sublicensees as allowed under this Agreement will not infringe upon patent or
trademark rights of a third party now unknown to DIGIDEAL and/or PDS FINANCIAL.

Page 20 of 31

--------------------------------------------------------------------------------

        (b)   No warranty or representation will be made that patent protection
will necessarily be obtained on the Designated Technology.         (c)   No
warranty is made to indemnify DIGIDEAL for any claims arising from PDS
FINANCIAL's activities under this Agreement.
55.
 
ENFORCEMENT OF PATENT AND OTHER EXCLUSIVE RIGHTS AGAINST INFRINGERS     55.1  
PDS FINANCIAL shall be primarily responsible for enforcing any patent or other
exclusive rights in the Designated Technology against infringers thereof. PDS
FINANCIAL shall not be obligated to institute legal proceedings for
infringement.     55.2   DIGIDEAL is empowered to file legal actions or
otherwise enforce any of the exclusive rights contained in The Designated
Technology if such rights are owned by DIGIDEAL, or if PDS FINANCIAL has decided
against taking enforcement action against infringers and the exclusive rights
are owned by PDS FINANCIAL. DIGIDEAL shall not be obligated to institute legal
proceedings for infringement.     55.3   If DIGIDEAL and PDS FINANCIAL agree to
cooperatively institute legal action against some third party for infringement
of the Designated Technology, then each shall share equally in the costs of
litigation. Any recovery under such legal actions shall be divided between PDS
FINANCIAL and DIGIDEAL between the parties based upon their relative payment of
the total litigation costs.     55.4   If either DIGIDEAL or PDS FINANCIAL do
not institute legal action for infringement, then the other may at its election
sue for infringement or other cause, except no such action will be taken if the
owner of the patent objects to the institution of legal action concerning a
patent it owns. Any recovery under such legal actions shall be solely the
property of the party pursuing the lawsuit.
56.
 
NOTIFICATION OF INFRINGEMENT     56.1   PDS FINANCIAL and DIGIDEAL both agree to
notify the other within ten (10) days of becoming aware of any infringement of
Designated Technology by third parties.
57.
 
CLAIMS FROM THIRD PARTIES     57.1   Notwithstanding the provision of part 57 of
the Original Agreement, the parties hereto hereby modify such provisions and
agree that if any third party takes legal action or otherwise makes or asserts a
claim against either of the parties to this agreement, and such action,
assertion or claim is based upon infringement of any patent, trademark or
copyright associated with the Designated Product, Designated Trademarks, The
Copyright Works, or other proprietary right licensed or conveyed under the terms
of the Original Agreement, then the following provisions shall apply. For
convenience, any such action, assertion or claim shall be referred to below as a
"third party infringement claim".     57.2   The parties agree to cooperate in
defending, settling or otherwise resolving any third party infringement claim.  
  57.3   All costs of defending against any third party infringement claim shall
be equally divided between the parties.     57.4   Costs of defending against
any third party infringement claim shall include monetary outlays for court
costs, lawyers fees, investigation costs, costs of depositions, copy costs
incurred in connection with a lawsuit, and other monetary outlay costs incurred
because of actions taken in connection with the third party infringement claim.

Page 21 of 31

--------------------------------------------------------------------------------

    57.5   Costs of defending against any third party infringement claim shall
not include labor or employment costs and associated taxes for any employee of
either party unless there is specific further agreement that such employee costs
shall be shared under the terms of this modification and the Original Agreement.
Also excluded are costs of consultants normally employed by either party in
connection with the party's regular business, unless agreed by the parties or
unless the consultant's fees are specifically charged in connection with
services provided in defending against the third party infringement claim.
Management consultants shall be considered the same as employees for purposes of
determining whether their service fees are considered costs of defending against
any third party claims.     57.6   Any recovery to either party resulting from
any third party infringement claim, such as a favorable ruling upon a
counterclaim, shall first be used to pay unpaid costs incurred by both parties
in connection with the third party infringement claim. Thereafter the parties
shall be reimbursed to the extent that the costs of defending have not been
borne equally. Thereafter the recovery shall be divided equally or in a manner
sufficient to provide equal treatment of the parties with respect to costs and
recovery in connection with the third party infringement claim.     57.7   The
provisions of this modification agreement shall not apply to counterclaims filed
by either party which are not within the definition or subject matter of a third
party infringement claim as defined hereinabove, unless there is agreement in
writing between the parties that such a counterclaim is governed by the
provisions of this modification.     57.8   If any provision of the Original
Agreement is inconsistent with the terms of this modification, then the
provision contained herein shall govern.     57.9   Each party shall give the
other prompt notice in writing of any claim of infringement made known to it or
the threat of any such claim.
58.
 
COVENANTS NOT TO COMPETE     58.1   PDS FINANCIAL recognizes that DIGIDEAL has
created the Designated Technology and agrees that proprietary information is
being conveyed to PDS FINANCIAL in connection with the ongoing business
relationship evidenced by this Agreement. If PDS FINANCIAL's rights under this
Agreement cease, then PDS FINANCIAL agrees to not compete with DIGIDEAL or
DIGIDEAL's authorized distributor of the Designated Technology with regard to
sale or rental of the Designated Product. Such agreement not to compete applies
for a period of two (2) years from the discontinuation of PDS FINANCIAL's rights
under this Agreement or one (1) year after receipt by DIGIDEAL of all payments
owed by PDS FINANCIAL under this Agreement, whichever is later. This applies
whether such termination is by action of DIGIDEAL or voluntary action of PDS
FINANCIAL. The covenant to not compete applies worldwide.     58.2   PDS
FINANCIAL further agrees to discontinue any use of any confidential information
of DIGIDEAL's for a period of at least five (5) years from the discontinuation
of PDS FINANCIAL's rights under this Agreement. Any use of DIGIDEAL's
proprietary information shall only occur thereafter if such proprietary
information has entered into the public domain. If such information is not in
the public domain then PDS FINANCIAL shall make no use of DIGIDEAL's
confidential information whatsoever.

Page 22 of 31

--------------------------------------------------------------------------------

    58.3   DIGIDEAL has employees, and is collaborating with outside technical
consultants, both of which will be working to transfer technology to PDS
FINANCIAL in connection with development of the Designated Product. In continued
development and commercialization of the Designated Product, PDS FINANCIAL
agrees not to employ any existing employee, or any employee of DIGIDEAL hired
hereafter, or consultant of DIGIDEAL without first receiving authorization from
DIGIDEAL. This limitation shall last for a period of three (3) years after-
a) the employee or consultant of DIGIDEAL leaves service of DIGIDEAL, or
b) leaves permissive service of PDS FINANCIAL if such service was authorized by
DIGIDEAL in furtherance of the Designated Product.     58.4   DIGIDEAL is
developing other gaming products in addition to the Designated Products. PDS
FINANCIAL agrees not to produce products which are Competitive with other
DIGIDEAL products for a period of two (2) years after the termination of PDS
FINANCIAL's rights under this Agreement. Products which are competitive with
other DIGIDEAL products shall include products produced by DIGIDEAL or a third
party authorized by DIGIDEAL, if such products fall within the following
definition:         Gaming systems which utilize automated electronically
controlled visual displays which during the play of games include display or
cards or symbols which are visually displayed by said visual displays, said
gaming systems being adapted for play by at least one dealer and at least one
player who are physically present in a single room to play a game using such
cards or symbols.
59.
 
COMPLIANCE WITH EXPORT OF TECHNOLOGY AND OTHER LAWS     PDS FINANCIAL agrees to
comply with all U.S. and foreign government statutes governing import and export
of technological information, taxes and other applicable laws. Since the
technological information licensed hereunder is initially subject to the laws of
the United States, no disclosure to individuals or organizations which
constitutes a violation of the export of technology laws or other U.S. or state
statute of similar nature or effect, shall occur by PDS FINANCIAL. Any further
improvements or inventions which become part of the Designated Technology shall
similarly be controlled by U.S. law or the law of any foreign nation in which
such inventions or improvements are created, or as otherwise made applicable
under such U.S. or foreign law.
60.
 
CONVERSION TO NON-EXCLUSIVE     60.1   If during the period of exclusivity and
prior to transfer of rights under part 7, PDS FINANCIAL fails to comply with the
terms of this Agreement, and such failure or failures are material breaches,
then DIGIDEAL may convert one or more of the exclusive rights granted to PDS
FINANCIAL hereunder into non-exclusive rights. Conversion shall also be possible
if PDS FINANCIAL becomes insolvent, bankrupt, fails to perform, or is for other
reason unable to effectively conduct business.     60.2   Such conversion shall
be effected by DIGIDEAL sending a certified letter, return receipt requested,
containing a notice of default indicating the failure or breach of this
Agreement upon which conversion is to be based. PDS FINANCIAL shall then have a
thirty day period to prepare a plan which outlines how the failure or breach
will be rectified. DIGIDEAL will then indicate whether DIGIDEAL believes the
plan will rectify the failure or breach. PDS FINANCIAL will have a cure period
of three (3) months after DIGIDEAL states its position concerning the plan
during which to rectify the failure or breach. The three month cure period will
start on the date that PDS FINANCIAL receives the position of DIGIDEAL in
writing. If PDS FINANCIAL fails to cure within the cure period, then conversion
shall occur upon DIGIDEAL's mailing of a notice of conversion after the
expiration of the cure period.

Page 23 of 31

--------------------------------------------------------------------------------


61.
 
EFFECT OF CONVERSION     61.1   Conversion shall not diminish PDS FINANCIAL's
obligation to make payments hereunder.     61.2   Conversion does not diminish
DIGIDEAL's obligations hereunder except that any exclusive rights previously
held by PDS FINANCIAL are no longer exclusive.     61.3   Conversion of this
Agreement from exclusive to non-exclusive rights shall not change the status of
licenses or sublicenses entered into by PDS FINANCIAL in accordance with this
Agreement, unless the licenses or sublicenses are exclusive, in which case they
shall become non-exclusive and limited to the same extent as the licenses held
after conversion by PDS FINANCIAL.     61.4   Upon conversion PDS FINANCIAL is
also limited and can no longer negotiate new licenses or sublicenses under this
Agreement unless authorized by DIGIDEAL on a case-by-case basis and under terms
agreeable to DIGIDEAL.     61.5   The option to repurchase rights under
section 9 shall become immediately exercisable upon conversion.
62.
 
TERMINATION BY DIGIDEAL     62.1   If PDS FINANCIAL fails to comply with the
terms of this Agreement, and such failure or failures are significant and
material breaches, then DIGIDEAL may terminate this Agreement and the rights
granted to PDS FINANCIAL hereunder. Termination shall also be possible if PDS
FINANCIAL becomes insolvent, bankrupt, fails to perform, or is for other reason
unable to conduct business. Further, termination shall be possible if any key
employee of PDS FINANCIAL is convicted of a crime involving moral turpitude.    
62.2   Without limitation being implied, it is agreed that the significant
provisions of the following aspects, sections or parts of this Agreement are
sufficient to warrant termination: all requirements to make payments, 9, 37, 38,
39.1, 39.2, 41, 42, 34, 47, 50.     62.3   Termination shall be effected by
DIGIDEAL sending a certified letter, return receipt requested, containing a
notice of default indicating the failure or breach of this Agreement upon which
termination is to be based. PDS FINANCIAL shall then have a thirty day period to
prepare a plan which outlines how the failure or breach will be rectified.
DIGIDEAL Will then indicate whether DIGIDEAL believes the plan will rectify the
failure or breach. PDS FINANCIAL will have a cure period of three (3) months
after DIGIDEAL states its position concerning the plan during which to rectify
the failure or breach. The three month cure period will start on the date that
PDS FINANCIAL receives the position of DIGIDEAL in writing. If PDS FINANCIAL
fails to cure within the cure period, then termination shall occur upon
DIGIDEAL's mailing of a notice of termination after the expiration of the cure
period.
63.
 
EFFECT OF TERMINATION BY DIGIDEAL     63.1   Upon termination, all rights of PDS
FINANCIAL except for those specifically indicated as continuing, shall
terminate.     63.2   Termination shall not diminish PDS FINANCIAL's obligation
to make payments hereunder.     63.3   Designated Product which is in the
process of being sold shall proceed to be sold and installed within a period of
thirty (30) days. Sales requiring delivery at alater time than this period shall
only be pursued if an agreement has already been entered into, or upon specific
authorization from DIGIDEAL.     63.4   Upon termination, PDS FINANCIAL shall no
longer place any additional Designated Product on rental, except with the
specific authorization of DIGIDEAL and under terms agreeable to DIGIDEAL.

Page 24 of 31

--------------------------------------------------------------------------------

    63.5   PDS FINANCIAL shall continue to treat revenue in the same manner
after termination as prior to termination, except that PDS FINANCIAL shall have
no right to any revenue after PDS FINANCIAL fails to provide general customer
support, maintenance or repair services.     63.6   PDS FINANCIAL shall, if
otherwise entitled, receive revenue under this Agreement until the sooner of the
following events:         (a)   one (1) year after the date of termination;    
    (b)   until the Designated Product is replaced;         (c)   until the
contract under which the Designated Product is placed expires; or         (d)  
PDS FINANCIAL Stops performing services as required under this Agreement.    
63.7   The option to repurchase rights under section 9 shall become immediately
exercisable upon termination and all rights under The Patents shall be
reconveyed or otherwise revert to DIGIDEAL.     63.8   Upon termination, all
payments then owed shall become immediately due and payable.     63.9   Upon
termination, PDS FINANCIAL may continue to use previously purchased repair parts
and obtain additional repair parts as needed to continue any servicing of
customers. However, no refund or setoff for spare parts purchased from DIGIDEAL
will be made more than one (1) year after termination.     63.10   After
termination of this Agreement, all rights granted herein shall revert to
DIGIDEAL who may assign or license others to use the Designated Technology,
Designated Trademarks, or The Copyrights.     63.11   Upon termination, PDS
FINANCIAL agrees to stop all further use of the Designated Technology and turn
over to DIGIDEAL all materials which relate to the Designated Technology. PDS
FINANCIAL shall be responsible for any damages caused by the unauthorized use of
such materials or reproduction materials which are not turned over. Any
continued use by PDS FINANCIAL of materials concerning Designated Technology
shall be limited to servicing and repair of existing rentals and be specifically
authorized by DIGIDEAL.     63.12   All licenses and sublicenses entered into by
PDS FINANCIAL will be assigned or otherwise transferred to DIGIDEAL if PDS
FINANCIAL's rights and obligations under this Agreement are terminated, and
DIGIDEAL shall accede to all of PDS FINANCIAL's rights in and under the
applicable licenses or sublicenses.     63.13   Upon termination, Designated
Technology Rights, Designated Trademark Rights or The Copyrights shall not be
licensed or sublicensed without the prior written approval of DIGIDEAL.    
63.14   Termination does not diminish DIGIDEAL's obligations hereunder for those
obligations which related to any continued activity of PDS FINANCIAL and are
possible of being maintained after termination. Specific limitations and time
periods contained in other parts of this Agreement will apply to limit
obligations after termination.
64.
 
TERMINATION BY PDS FINANCIAL     64.1   PDS FINANCIAL shall have the right to
terminate this Agreement for significant, material breaches by DIGIDEAL.    
64.2   Termination shall be effected in a manner the same as or consistent with
the procedure set out in part 62.     64.3   The cure period applicable shall be
thirty (30) days under all parts relating to termination by PDS FINANCIAL.
65.
 
EFFECT OF TERMINATION BY PDS FINANCIAL     65.1   Termination by PDS FINANCIAL
shall result in the same effects of termination as provided for in section 63.

Page 25 of 31

--------------------------------------------------------------------------------

    65.2   Following termination by PDS FINANCIAL, DIGIDEAL shall have no
obligation to repay to PDS FINANCIAL any advances or payments paid by PDS
FINANCIAL under this Agreement.
66.
 
MODIFICATION OF AGREEMENT     No modification of this Agreement shall be valid
or binding unless the modification is executed in writing signed by all parties
to this Agreement.
67.
 
NO WAIVER     No waiver by either party of a breach or a default hereunder shall
be deemed a waiver by such party of a subsequent breach or default of a like or
similar nature.
68.
 
SEVERABILITY     In the event that any term or provision of this Agreement shall
for any reason be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other term
or provision of this Agreement and shall be interpreted and construed as if such
term or provision, to the extent the same shall have been held to be invalid,
illegal, or unenforceable, had never been contained herein.
69.
 
FORCE MAJEURE     If during the performance of obligations under this Agreement,
either party is prevented from performance on the basis of labor strike, natural
disaster, riot, war, or other causal force which was not reasonably foreseeable
or reasonably preventable, then failure by that party to meet its obligation to
perform shall be excused until such time as the cause preventing performance is
removed and the party can thereafter reasonably perform.
70.
 
APPLICABLE LAW     This Agreement shall be construed and governed in accordance
with the laws of the State of Nevada, United States of America.
71.
 
JURISDICTION AND VENUE     The parties hereto agree that jurisdiction in Nevada
and venue in Clark County, Nevada shall be proper, and as otherwise provided for
under law.
72.
 
NOTICES     All notices required to be sent to either party shall be in writing
and sent by registered or certified mail, postage prepaid, return receipt
requested, or by telex or telegram, charges prepaid to the parties at the
addresses given hereinabove, or such future addresses as the parties shall
designate in writing. Notices can also be communicated by fax but are not
considered effective unless the party being notified confirms receipt of the fax
in writing or by a return fax indicating receipt of the notice previously sent
by fax, or if the sender's confirmation report indicates successful transmission
to the other party, unless the receiving party can prove the fax was not
received. Payments can be sent by first class mail.
73.
 
RELATIONSHIP OF THE PARTIES     This Agreement does not create a partnership or
joint venture between the parties and neither party shall have any power to
obligate or bind the other in any manner whatsoever, except as specifically
expressed in this Agreement.
74.
 
ATTORNEY'S FEES     If either of the parties to this Agreement institute
arbitration or legal proceedings to enforce the terms of this Agreement, the
parties agree that the unsuccessful party to such arbitration or legal
proceedings shall pay the reasonable attorney's fees and legal costs of both
parties, as the same may be approved by the arbitrator or court having
jurisdiction over such proceedings.

Page 26 of 31

--------------------------------------------------------------------------------


75.
 
INTEGRATION, ENTIRE AGREEMENT     75.1 This instrument constitutes the entire
agreement between the parties. Neither party shall be bound by any terms,
conditions, understandings, warranties, statements or representations, oral or
written, not contained in this Agreement. Both parties hereby acknowledge that
the execution of this Agreement was not induced or motivated by any promise or
representation made by any other party, other than the promises and
representations expressly set forth in this Agreement. All previous
negotiations, statements, and preliminary instruments by the parties or their
representatives are merged into this Agreement, except as expressly provided
herein.     75.2 This Agreement is hereby incorporated into the "Recitals"
section of the Confidential Software License Agreement by and between the
parties hereto, with an effective date of June 16, 1999.
76.
 
COUNTERPART ORIGINAL AGREEMENT     This Agreement shall be executed in multiple
original counterparts with each party retaining one copy thereof.
77.
 
EFFECTIVE DATE OF AGREEMENT AND TERM OF AGREEMENT     77.1   The effective date
of this Agreement is the date as of which this Agreement has been executed by
all parties hereto.     77.2   This Agreement shall terminate when terminated by
DIGIDEAL or PDS FINANCIAL as provided in this Agreement. If neither party
terminates this Agreement as provided herein, then appropriate provisions of
this Agreement shall be applied until complete cessation of all use of The
Patents, Designated Trademarks, The Copyrights, and Designated Technology by PDS
FINANCIAL or any licensee or sublicensee, or until no further payments are due
hereunder, whichever is longer.
78.
 
ARBITRATION     78.1   Any controversy or claim arising out of or relating to
this Agreement or the breach of any representation, warranty, covenant or
agreement contained herein, shall be decided by arbitration in accordance with
the Commercial Arbitration Rules ("C.A.R.") of the American Arbitration
Association ("A.A.A.") then obtaining, unless the parties otherwise mutually
agree in writing. The dispute shall be decided by a panel of three arbitrators
(each an "Arbitrator" and collectively, the "Arbitrators") one arbitrator chosen
by each DIGIDEAL and PDS FINANCIAL, and the third by the two selected
arbitrators in accordance with C.A.R. and A.A.A. The decision and the award of
damages rendered by a majority of the Arbitrators shall be final and binding and
judgment may be entered upon it in any court having jurisdiction thereof.    
78.2   The arbitration shall be held as promptly as practicable after actual
receipt of notice that the other party has filed a notice for arbitration with
the A.A.A. the "Notice") on such a date, and at such a place and time convenient
to the parties and to the Arbitrators, except that if the parties cannot agree,
the Arbitrators shall decide such date, place and time. The Arbitrators shall
make their decision promptly and any award of damages shall be made, unless
otherwise mutually agreed by the parties in writing, no later than fifteen
(15) days from the date of closing of the hearings or if oral hearings have been
waived, from the date of transmitting the final statements and proofs to the
Arbitrators.

Page 27 of 31

--------------------------------------------------------------------------------



79. EXECUTION BY DIGIDEAL—DIGIDEAL CORPORATION

Date: 3/1/01       By:   /s/ DON MILLER   

--------------------------------------------------------------------------------

Don Miller, CFO State of Washington   )             )   ss     County of Spokane
  )        

    I certify that I know or have satisfactory evidence
that                        signed this instrument, and upon oath acknowledged
that he had authority to act in behalf of DIGIDEAL Corporation and further
acknowledged this instrument to be the free and voluntary act of such party for
the uses and purposes mentioned in this instrument.

Dated: 3/1/01       /s/            

--------------------------------------------------------------------------------

Notary Public         Residing at Spokane, WA [SEAL]       My appointment
expires:    


Page 28 of 31

--------------------------------------------------------------------------------

80. EXECUTION BY PDS FINANCIAL—PDS FINANCIAL

Date: 02/23/01       By:   /s/ PETER CLEARY   

--------------------------------------------------------------------------------

Peter Cleary
President
PDS Financial State of Nevada   )             )   ss     County of Clark   )    
   

    I certify that I know or have satisfactory evidence that Peter Cleary signed
this instrument, and upon oath acknowledged that he had authority to act in
behalf of PDS FINANCIAL and further acknowledged this instrument to be the free
and voluntary act of such party for the uses and purposes mentioned in this
instrument.

Dated: 02/23/01       /s/            

--------------------------------------------------------------------------------

Notary Public         Residing at Clark County, Nevada [SEAL]       My
appointment expires: 1/16/2005

Page 29 of 31

--------------------------------------------------------------------------------

81. APPENDIX A—DESIGNATED TRADEMARKS

    The Designated Trademarks at the time of execution include:

DIGITAL 21
DIGITAL CARD
DIGITAL CARDS
DIGIDEAL
DIGIDEALER
DIGITAL DEAL
DIGITAL DEALER
DIGITAL CARD SYSTEM
DCS
BONANZA BLACKJACK

Page 30 of 31

--------------------------------------------------------------------------------

82. APPENDIX B—EXEMPLARY MORTGAGE


MORTGAGE OF PATENT RIGHTS


    PDS FINANCIAL does hereby mortgage and grant a security interest to DIGIDEAL
in the following pending patent applications and any patents resulting
therefrom. The mortgage and security interest granted hereby are used to secure
obligations arising under a certain agreement entitled, "AGREEMENT FOR
TECHNOLOGY TRANSFER, MANUFACTURE, DISTRIBUTION AND AFFECTING PATENT, TRADEMARK
AND COPYRIGHTS" executed between such parties on June 16, 1999 and as modified
in accordance with the terms of such agreement. PDS FINANCIAL agrees not to
sell, transfer, convey or otherwise encumber any of the patent rights secured by
this Mortgage unless agreed to in writing by DIGIDEAL or if done as authorized
in said agreement.

Signature

Notary certificate

Page 31 of 31

--------------------------------------------------------------------------------



QuickLinks


MORTGAGE OF PATENT RIGHTS
